

Exhibit 10.1
 
COMMON STOCK PURCHASE AGREEMENT 
 


COMMON STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of October 26,
2005, by and between DISCOVERY LABORATORIES, INC., a Delaware corporation (the
“Seller”), and LABORATORIOS DEL DR. ESTEVE, S.A., a corporation organized under
the laws of Spain (the “Purchaser”).


RECITALS


(a) The Seller wishes to sell to the Purchaser and the Purchaser wishes to
purchase from the Seller 650,000 shares (the “Shares”) of the common stock, par
value $0.001 per share, of the Seller (“Common Stock”), upon the terms and
subject to the conditions set forth in this Agreement (the “Share Purchase”).
 


(b) On February 17, 2005, the Seller filed a shelf registration statement on
Form S-3 MEF (File No. 333-122887) (the “462(b) Registration Statement”) with
the Securities and Exchange Commission (“SEC”) pursuant to Rule 462(b) and
General Instruction IV to Form S-3, both as promulgated under the Securities Act
of 1933, as amended (the “Securities Act”), for the purpose of registering an
additional 1,468,592 shares of Common Stock in connection with the Seller’s
shelf registration statement on Form S-3 (File No. 333-111360) filed with the
SEC on December 19, 2003 (the “Original Registration Statement”).
 


(c) The Seller wishes to offer and sell the Shares to the Purchaser from the
708,592 shares of Common Stock remaining available as of the date hereof for
offer and sale under the 462(b) Registration Statement.
 


(d) The Seller will sell the Shares to the Purchaser pursuant to the base
prospectus (the “Prospectus”) contained in the Original Registration Statement
and a prospectus supplement filed with the SEC in compliance with Rule 424(b)
under the Securities Act (the “Prospectus Supplement”).
 


(e) The parties to this Agreement desire to make certain representations,
warranties, covenants and agreements in connection with the Share Purchase and
also to prescribe certain conditions to the Share Purchase.
 


Accordingly, in consideration of the mutual representations, warranties,
covenants and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement agree as follows:

 
1

--------------------------------------------------------------------------------


ARTICLE I
 
DEFINITIONS


Section 1.1 Defined Terms.


(a) For all purposes of this Agreement, the terms set forth below shall have the
respective meanings set forth in this Section 1.1 (such definitions to be
equally applicable to both the singular and plural forms of the terms herein
defined).
 


“Business Day” means any day other than a Saturday, Sunday or U.S. federal
holiday, and shall consist of the time period from 12:01 a.m. through 12:00
midnight Eastern time.
 


“Contract” means any contract, agreement, lease, binding understanding,
indenture, note, option, license or legally binding commitment or undertaking.
 


“Governmental Entity” means any international, national, federal, state,
provincial, municipal or local governmental, regulatory or administrative
authority, agency, commission, court, tribunal, arbitral body or self-regulatory
entity, whether domestic or foreign.
 


“Laws” means any law, statute, rule, regulation or code issued, enacted,
promulgated or implemented by any Governmental Entity.
 


“Legal Requirements” means any national, federal, state, provincial, local,
foreign or other law, statute, constitution, principle of common law, ordinance,
code, order, edict, decree, rule, regulation, ruling, judgment or requirement
issued, enacted, adopted, promulgated, implemented or otherwise put into effect
by or under the authority of any Governmental Entity.
 


“Liens” means any liens, pledges, claims, charges, preemptive rights, mortgages,
options, security interests or encumbrances of any kind.
 


“Orders” means any orders, judgments, injunctions, awards, decrees or writs
handed down, adopted or imposed by any Governmental Entity.
 


“Person” means any individual, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization, entity or Governmental Entity.
 


“Representatives” means, when used with respect to the Purchaser or the Seller,
the directors, officers, employees, consultants, accountants, legal counsel,
investment bankers, agents, financing sources and representatives of financing
sources and other representatives of the Purchaser or the Seller, as applicable.

 
2

--------------------------------------------------------------------------------


 
 
 
(b)   The following additional capitalized terms are defined in the following
Sections of this Agreement:
 
 
Term
 Section
 
 
462(b) Registration Statement
Recitals
Agreement
Preamble
Closing Date
Section 2.2
Closing
Section 2.2
Common Stock
Recitals
Company
Recitals
Exchange Act
Section 3.3
Nasdaq
Section 3.3
Original Registration Statement
Recitals
Prospectus
Recitals
Prospectus Supplement
Recitals
Purchase Price
Section 2.1
Purchaser
Preamble
SEC
Recitals
Securities Act
Recitals
Seller
Preamble
Share Purchase
Recitals
Shares
Recitals



ARTICLE II
PURCHASE AND SALE OF SHARES; PURCHASE PRICE
 


Section 2.1 Sale and Purchase of Shares. At the Closing provided for in Section
2.2, and upon the terms and subject to the conditions set forth in this
Agreement, the Seller shall sell to the Purchaser, and the Purchaser shall
purchase from the Seller, all of the Shares for an aggregate purchase price of $
4,472,000.00 (the “Purchase Price”), based on a price of $6.88 per share, to be
paid in accordance with Section 2.2.
 


Section 2.2 Closing; Closing Date. Subject to the satisfaction or waiver of all
of the conditions to closing contained in Article VI, the closing of the Share
Purchase (the “Closing”) shall take place (a) within three (3) business days of
the date of execution of this Agreement at the offices of Dickstein Shapiro
Morin & Oshinsky LLP, 1177 Avenue of the Americas, 47th Floor, New York, New
York, 10036-2714 at 10:00 a.m. or (b) at such other place and time or on such
other date as the Purchaser and the Seller may agree in writing. The date on
which the Closing occurs is referred to as the “Closing Date.”
 


Section 2.3 Deliveries At Closing. At the Closing, the Purchaser shall deliver
the Purchase Price to the Seller in cash by wire transfer of immediately
available funds in U.S. dollars to the account designated in Exhibit A to this
Agreement. Upon the Seller’s receipt of the Purchase Price, the Seller shall
release to the Purchaser a certificate representing the Shares, duly endorsed in
proper form for transfer.


3

--------------------------------------------------------------------------------


 


ARTICLE III


REPRESENTATIONS AND WARRANTIES
OF THE SELLER


The Seller represents and warrants to the Purchaser as follows:
 


Section 3.1 Organization; Good Standing. The Seller is a corporation organized
under the laws of the State of Delaware. The Seller is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization.


Section 3.2 Authority; Non-Contravention.


(a) Authority. The Seller has all requisite power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby. The
execution, delivery and performance of this Agreement by the Seller and the
consummation by the Seller of the transactions contemplated hereby have been
duly and validly authorized by all necessary action on the part of the Seller.
No other proceedings on the part of the Seller are necessary to authorize the
execution, delivery or performance of this Agreement by the Seller, or to
consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by the Seller and, assuming due execution and delivery by
the Purchaser, constitutes the valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, subject to (i)
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws, (ii) laws of general applicability relating to or affecting
creditors’ rights and (iii) general equity principles.
 


(b) Non-Contravention. Neither the execution and delivery of this Agreement by
the Seller nor the consummation of the transactions contemplated hereby will (i)
conflict with or result in any breach of any provision of the organizational
documents of the Seller, (ii) require any consent, approval or notice under, or
conflict with or result in a violation or breach of, or constitute (with or
without notice or lapse of time or both) a default under, or give rise to any
right of termination, cancellation, suspension, revocation, amendment or
acceleration under any Contract to which the Seller or the Company is a party or
by which any of them or the material assets of the Seller or the Company are
bound or (iii) violate any material Legal Requirements applicable to the Seller
or by which any of the material assets of the Seller are bound, or (iv) cause
the creation or imposition of any Liens on any material asset of the Company.
 


(c) Necessary Consents and Filings. No consent, approval or authorization of, or
registration, declaration or filing with, or notice to, any Governmental Entity
is required to be obtained or made by the Seller in connection with the
execution, performance and delivery of this Agreement or the consummation of the
transactions contemplated hereby, except for (i) the filing with the SEC of a
Current Report on Form 8-K within four (4) Business Days after the entry into
this Agreement, (ii) the filing with Nasdaq of a Notification Form: Listing of
Additional Shares, (iii) the filing of the Prospectus Supplement with the SEC,
and (iv) compliance with applicable blue sky laws.
 
4

--------------------------------------------------------------------------------


 
 
Section 3.3 Registration; Listing Status. The Seller’s Common Stock is
registered pursuant to Section 12(g) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). The Seller filed the Original Registration
Statement with the SEC on December 19, 2003, and the SEC declared it effective
as of January 7, 2004. The Seller filed the 462(b) Registration Statement with
the SEC on February 17, 2005, and it became effective immediately upon filing in
accordance with Rule 462(b) under the Securities Act. Pursuant to the 462(b)
Registration Statement, the Shares are registered for offer and sale on a
delayed or continuous basis pursuant to Rule 415 under the Securities Act. The
Seller’s Common Stock is duly listed, admitted and authorized for trading on the
Nasdaq National Market (“Nasdaq”) under the ticker symbol “DSCO”. Following
delivery to Nasdaq of notice that the Shares are being issued and the issuance
of the Shares pursuant to this Agreement, the Shares will be duly listed,
admitted and authorized for trading on Nasdaq. The Seller has taken no action
designed to terminate, or likely to have the effect of terminating the
registration of the Common Stock under the Exchange Act or delisting or
suspending from trading the Common Stock from Nasdaq, nor has the Seller
received any information from the SEC or the National Association of Securities
Dealers, Inc. suggesting that it is contemplating terminating or suspending such
registration or listing.
 


Section 3.4 Issuance of the Shares. The Shares to be issued and sold by the
Seller hereunder have been duly and validly authorized and, when issued and
delivered against payment therefor as provided herein, will be duly and validly
issued, fully paid and non-assessable and not subject to any preemptive rights.
 


Section 3.5 Brokers’ and Finders’ Fees. The Seller has not incurred any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with this Agreement.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES
OF THE PURCHASER


The Purchaser represents and warrants to the Seller as follows:
 


Section 4.1 Organization; Good Standing. The Purchaser is a corporation
organized under the laws of Spain. The Purchaser is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization.
 


Section 4.2 Authority; Non-Contravention; Necessary Consents and Filings.
 


(a) Authority. The Purchaser has all requisite power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby. The
execution, delivery and performance of this Agreement by the Purchaser and the
consummation by the Purchaser of the transactions contemplated hereby have been
duly and validly authorized by all necessary action on the part of the
Purchaser. No other proceedings on the part of the Purchaser are necessary to
authorize the execution, delivery or performance of this Agreement by the
Purchaser, or to consummate the transactions contemplated hereby. This Agreement
has been duly executed and delivered by the Purchaser and, assuming due
execution and delivery by the Seller, constitutes the valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, subject to (i) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws, (ii) laws of general applicability
relating to or affecting creditors’ rights and (iii) general equity principles.
 
5

--------------------------------------------------------------------------------


 


(b) Non-Contravention. Neither the execution and delivery of this Agreement by
the Purchaser nor the consummation of the transactions contemplated hereby will
(i) conflict with or result in any breach of any provision of the organizational
documents of the Purchaser, (ii) require any consent, approval or notice under,
or conflict with or result in a violation or breach of, or constitute (with or
without notice or lapse of time or both) a default under, or give rise to any
right of termination, cancellation, suspension, revocation, amendment or
acceleration under any Contract to which the Purchaser is a party or by which
the Purchaser or its assets are bound or (iii) violate any Legal Requirements
applicable to the Purchaser.
 


(c) Necessary Consents and Filings. No consent, approval or authorization of, or
registration, declaration or filing with, or notice to, any Governmental Entity
which is required to be obtained or made by the Purchaser in connection with the
execution, performance and delivery of this Agreement or the consummation of the
transactions contemplated hereby.
 


Section 4.3 No Reliance. The Purchaser (a) is a sophisticated buyer with respect
to the purchase of the Shares, (b) has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of purchasing the Shares in accordance with this Agreement, (c)
understands and is able to bear the economic risks of investment in the Shares,
(d) has adequate information concerning the business and financial condition of
the Seller, the markets within which the Seller operates, and the Seller’s
prospects in those markets, and has had such access to such financial and other
information and been afforded the opportunity to ask such questions of
representatives of the Seller and receive answers thereto as the Purchaser deems
necessary to make an informed decision regarding the Share Purchase and (e) has
independently and without reliance upon the Seller, and based on such
information as the Purchaser has deemed appropriate, made its own analysis and
decision to enter into this Agreement. The Purchaser acknowledges receiving and
reviewing the Registration Statement, including the Prospectus and the
Prospectus Supplement at or a reasonable time prior to the Closing, including
the documents incorporated by reference therein as well as the all exhibits
thereto. The Purchaser has, in connection with its decision to purchase the
Shares, relied solely upon the SEC Reports and the limited representations and
warranties of the Company contained herein. The Purchaser is not itself a
“broker” or a “dealer” as defined in the Exchange Act. The Purchaser is
acquiring the Shares for its own account for investment purposes only and not
with a view to any public distribution thereof.
 


Section 4.4 Limitations on Resale. The Purchaser will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Shares, except in compliance with the Securities Act and the rules and
regulations promulgated thereunder and in accordance with the terms and
conditions of this Agreement. The Purchaser acknowledges that it is an
“affiliate” of the Seller (as defined in Rule 144 under the Securities Act) and
that Rule 144 under the Securities Act sets out certain limitations on the
timing, manner and amount of securities that may be resold by an affiliate
within any period of three months. The Purchaser acknowledges that its
President, Antonio Esteve, is a member of the Board of Directors of the Seller
and, as a result of such position, is a person subject to the reporting
obligations and short-swing profits disgorgement provisions of Section 16 of the
Exchange Act.


 
6

--------------------------------------------------------------------------------


 


Section 4.5 Compliance with Insider Trading Rules. The Purchaser acknowledges
and agrees that it is aware, and that it will advise each of its affiliates and
representatives that is provided any confidential information of the Seller that
the securities laws of the United States provide that any person who has
received directly or indirectly from an issuer such as the Seller material,
non-public information is prohibited from purchasing or selling securities of
such issuer or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities, and that violation of such prohibition may
involve severe civil and criminal penalties. Accordingly, the Purchaser will not
directly or indirectly, through related parties or otherwise, purchase, trade,
offer, pledge, sell, contract to sell or to purchase or sell or “short” or
“short against the box” (as those terms are generally understood in the
securities markets), or otherwise dispose of or acquire, any securities of the
Seller or options in respect of such securities. The Purchaser further agrees
not to provide any person with material, nonpublic information, received from
the Seller or its representatives, including any relative, associate, or other
individual who intends to, or may, (a) trade securities with respect to the
Seller which is the subject of such information or (b) otherwise directly or
indirectly benefit from such information.
 


Section 4.6 Brokers’ and Finders’ Fees. The Purchaser has not incurred any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with this Agreement.
 


Section 4.7 No Legal, Tax or Investment Advice. The Purchaser understands that
nothing in this Agreement or any other materials presented to the Purchaser in
connection with the purchase and sale of the Shares constitutes legal, tax or
investment advice. The Purchaser has consulted, at its own risk and expense,
such legal, tax and investment advisors as it, in its sole discretion, has
deemed necessary or appropriate in connection with its purchase of the Shares.


 
7

--------------------------------------------------------------------------------


 
ARTICLE V


COVENANTS AND AGREEMENTS


Section 5.1 Reasonable Efforts; Additional Actions; Cooperation. Upon the terms
and subject to the conditions of this Agreement, each of the parties hereto
shall use all commercially reasonable efforts to take, or cause to be taken, all
action, and to do or cause to be done, and to assist and cooperate with the
other parties in doing, all things necessary, proper or advisable to consummate
and make effective as promptly as practicable the transactions contemplated by
this Agreement, including using all commercially reasonable efforts to:
 


(a) obtain all consents, amendments or waivers under the terms of any
contractual arrangements required by the transactions contemplated by this
Agreement;


(b) obtain or make all necessary consents and filings;
 
(c)  defend any lawsuits or other legal proceedings, whether judicial or
administrative, challenging this Agreement or the consummation of the
transactions contemplated hereby; and


(d) fulfill or cause the fulfillment of the conditions to Closing set forth in
Article VI.


Section 5.2 Notification of Certain Matters. The Seller shall provide written
notice to the Purchaser, and the Purchaser shall provide written notice to the
Seller, promptly upon becoming aware of (a) any occurrence, or failure to occur,
of any event that could, either individually or in the aggregate, reasonably be
expected to cause any representation or warranty in this Agreement to be untrue
or inaccurate in any material respect at any time after the date hereof and
prior to the Closing Date, (b) any material failure on its part to comply with
or satisfy any covenant, condition or agreement to be complied with or satisfied
by it hereunder, (c) any notice or other communication from any Person alleging
that the consent of such Person (or another Person) is or may be required in
connection with the transactions contemplated by this Agreement, or (d) any
notice or other communication from any Governmental Entity in connection with
the transactions contemplated by this Agreement; provided that the delivery of
any notice pursuant to this Section 5.2 shall not be deemed to limit or
otherwise affect the remedies available hereunder to the party receiving such
notice.
 


Section 5.3 Public Announcements. Prior to the consummation of the Closing, each
of the Purchaser and the Seller shall not issue or cause to be issued any press
release or otherwise make any public announcement with respect to this
Agreement, the Share Purchase or the other transactions contemplated hereby
without the consent of the other parties hereto, except where such release or
announcement is required under applicable Legal Requirements, in which case the
issuing party shall use its commercially reasonable efforts to consult with the
other party before issuing any such release or making any such public statement.


Section 5.4 Transfer Taxes. The Purchaser and the Seller shall each be
responsible for all transfer and similar taxes assessed or payable in connection
with the transfer
 
of the Shares pursuant to this Agreement in their respective jurisdictions;
provided that this Section 5.4 shall not apply to (i) taxes which are net
income, capital, net worth, franchise, or similar conduct of business taxes
which are imposed on either party by any national, provincial, state or local
taxing authority; (ii) taxes imposed as a direct and primary result of any
party’s gross negligence or willful misconduct; and (iii) taxes imposed as a
result of either party’s failure to file any applicable tax report or return in
a timely or proper manner.

8

--------------------------------------------------------------------------------


 


ARTICLE VI

CONDITIONS PRECEDENT TO THE OBLIGATIONS
OF THE PARTIES TO CLOSE
 


Section 6.1 Condition Precedent to the Obligations of the Parties to Close. The
respective obligations of each party to this Agreement to consummate the Share
Purchase shall be subject to the satisfaction or waiver on or prior to the
Closing Date of the condition that no Governmental Entity of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
Legal Requirement or Order (whether temporary, preliminary or permanent) which
(i) is in effect and (ii) has the effect of making the Share Purchase illegal or
otherwise restraining, enjoining or prohibiting consummation of the Share
Purchase.
 


Section 6.2 Additional Conditions Precedent to the Obligations of the Purchaser
to Close. The obligation of the Purchaser to consummate the Share Purchase shall
be subject to the satisfaction on or prior to the Closing Date of each of the
following conditions, any of which may be waived (to the extent legally
permitted), in writing, exclusively by the Purchaser:
 


(a) Representations and Warranties. The representations and warranties of the
Seller contained in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and as of the Closing Date.
 


(b) Covenants and Agreements. The Seller shall have performed or complied in all
material respects with the covenants and agreements required by this Agreement
to be performed or complied with by it on or prior to the Closing Date.
 


Section 6.3 Additional Conditions Precedent to the Obligations of the Seller
to Close. The obligation of the Seller to consummate the Share Purchase shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions, any of which may be waived (to the extent legally
permitted), in writing, exclusively by the Seller:
 


(a) Representations and Warranties. The representations and warranties of the
Purchaser contained in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and as of the Closing Date.
 


(b) Covenants and Agreements. The Purchaser shall have performed or complied in
all material respects with the covenants and agreements required by this
Agreement to be performed or complied with by the Purchaser on or prior to the
Closing Date.


 
9

--------------------------------------------------------------------------------


 
Section 6.4 Frustration of Closing Condition. None of the parties to this
Agreement may rely on the failure of any condition set forth in this Article VI
to be satisfied if such failure was caused by such party’s failure to use
reasonable efforts to consummate the Share Purchase.


ARTICLE VII
TERMINATION OF AGREEMENT
 
 
Section 7.1 Termination. This Agreement may be terminated at any time prior to
the Closing Date (a) by the mutual written consent of the Purchaser and the
Seller or (b) by the Purchaser or the Seller if a court of competent
jurisdiction or other Governmental Entity shall have issued an Order or Legal
Requirement or taken any other action restraining, enjoining or otherwise
prohibiting the Share Purchase and such Order, Legal Requirement or other action
shall have become final and nonappealable.
 


Section 7.2 Notice of Termination; Effect of Termination. Any termination of
this Agreement under Section 7.1 will be effective immediately upon the delivery
of a valid written notice of the terminating party to the other parties hereto.
In the event of the termination of this Agreement under Section 7.1, this
Agreement shall be void and of no further force or effect, with no liability on
the part of any party hereto, except that (a) this Section 7.2 and Article VIII
shall survive the termination of this Agreement and (b) nothing in this
Agreement shall relieve any party from liability for any willful breach of this
Agreement or willful failure to perform its obligations under this Agreement.


ARTICLE VIII


MISCELLANEOUS
 
Section 8.1 Survival of Representations and Warranties. The representations and
warranties of the Purchaser and the Seller set forth in this Agreement shall
survive the Closing and remain in full force and effect for a period of one
year.
 


Section 8.2 Fees and Expenses. All fees and expenses incurred by either the
Seller or the Purchaser in connection with this Agreement and the transactions
contemplated hereby shall be paid by the Purchaser, whether or not the Share
Purchase is consummated.


Section 8.3 Amendment. This Agreement may not be amended except by execution of
an instrument in writing signed on behalf of the Purchaser and the Seller.


Section 8.4 Extension; Waiver. At any time prior to the Closing Date and subject
to applicable laws, any party hereto, by action taken or authorized by its board
of directors, may: (a) extend the time for the performance of any of the
obligations or other acts of the other parties hereto; (b) waive any
inaccuracies in the representations and warranties made to such party in this
Agreement or in any document delivered pursuant hereto; and (c) waive compliance
with any of the agreements or conditions for the benefit of such party contained
in this Agreement. Any agreement on the part of a party hereto to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party. Delay in exercising any right under this
Agreement shall not constitute a waiver of such right.
 
10

--------------------------------------------------------------------------------



 
Section 8.5 Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed duly given (i) on the date of delivery
if delivered personally, (ii) on the date of confirmation of receipt (or, the
first Business Day following such receipt if the date is not a Business Day) of
transmission by facsimile or (iii) on the date of confirmation of receipt (or,
the first Business Day following such receipt if the date is not a Business Day)
if delivered by a nationally- or internationally-recognized courier service. All
notices or other communications hereunder shall be delivered as set forth below,
or pursuant to such other instructions as may be designated in writing by the
party to receive such notice:



(a)  
if to the Seller, to:

 

 
Discovery Laboratories, Inc.

 

 
2600 Kelly Road Warrington, Pennsylvania 18976 Attention: David L. Lopez,
C.P.A., Esq.

 

 
Fax: (215) 488-9301

 

 
with a copy to:

 

 
Dickstein Shapiro Morin & Oshinsky LLP

 

 
1177 Avenue of the Americas, 47th Floor New York, New York 10036-2714 Attention:
Ira L. Kotel, Esq.

 

 
Fax: (212) 997-9880

 

(b)  
if to the Purchaser, to:

   

  Laboratorios del Dr. Esteve, S.A. Av. Mare de Deu de Montserrat, 221 08041
Barcelona (Spain)

   

  Attention: José M. Rafols Ferrer, Financial Director Fax: 34-93-347.53.13


 
Section 8.6 Interpretation. When a reference is made in this Agreement to
Exhibits, such reference shall be to an Exhibit to this Agreement unless
otherwise indicated. When a reference is made in this Agreement to Articles or
Sections, such reference shall be to an Article or Section of this Agreement
unless otherwise indicated. For purposes of this


Agreement, the words “include,”“includes” and “including” shall be deemed in
each case to be followed by the words “without limitation.” The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Any statute, regulation, or other law defined or referred to herein
(or in any agreement or instrument that is referred to herein) means such
statute, regulation or other law as, from time to time, may be amended, modified
or supplemented, including (in the case of statutes) by succession of comparable
successor statutes. References to a Person also refer to its predecessors and
permitted successors and assigns.
 
11

--------------------------------------------------------------------------------


 
Section 8.7 Entire Agreement; Third-Party Beneficiaries. This Agreement and the
documents and instruments and other agreements among the parties hereto as
contemplated by or referred to herein (a) constitute the entire agreement among
the parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof and (b) are not intended to confer upon any
other Person any rights or remedies hereunder.
 


Section 8.8 Severability. In the event that any provision of this Agreement or
the application thereof becomes or is declared by a court of competent
jurisdiction to be void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
Persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties to this Agreement. The parties hereto further agree to
replace any such void or unenforceable provision of this Agreement with a valid
and enforceable provision that will achieve, to the greatest extent possible,
the economic, business and other purposes of such void or unenforceable
provision.
 


Section 8.9 Other Remedies; Specific Performance.
 


(a) Other Remedies. Except as otherwise provided in this Agreement, any and all
remedies herein expressly conferred upon a party will be deemed cumulative with,
and not exclusive of, any other remedy conferred hereby, or by law or equity
upon such party, and the exercise by a party of any one remedy will not preclude
the exercise of any other remedy. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
 


(b) Specific Performance. It is accordingly agreed that the parties hereto shall
be entitled to seek an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in any court having jurisdiction, this being in addition to any other remedy to
which they are entitled at law or in equity.
 


Section 8.10 Governing Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
regard to principles of conflict of laws. The parties hereto hereby declare that
it is their intention that this Agreement shall be regarded as made under the
laws of the State of New York and that the laws of the State of New York shall
be applied in interpreting its provisions in all cases where legal
interpretation shall be required.
 


Section 8.11 Rules of Construction. The parties to this Agreement agree that
they have been represented by counsel during the negotiation and execution of
this Agreement and, therefore, waive the application of any Legal Requirement or
rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.


 
12

--------------------------------------------------------------------------------


 
Section 8.12 Limitations on Warranties.
 
(a) Except for the representations and warranties contained in this Agreement
and any agreements or certificates delivered pursuant to this Agreement, the
Seller makes no other express or implied representation or warranty to the
Purchaser. The Purchaser acknowledges that, in entering into this Agreement, it
has not relied on any representations or warranties of the Seller other than the
representations and warranties of the Seller set forth in this Agreement or any
agreements or certificates delivered pursuant to this Agreement.
 


(b) Except for the representations and warranties contained in this Agreement
and any agreements or certificates delivered pursuant to this Agreement, the
Purchaser make no other express or implied representation or warranty to the
Seller. The Seller acknowledges that, in entering into this Agreement, it has
not relied on any representations or warranties of the Purchaser other than the
representations and warranties of the Purchaser set forth in this Agreement or
any agreements or certificates delivered pursuant to this Agreement.
 


Section 8.13 Assignment. No party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other parties. Any purported assignment in violation of this Section 8.13
shall be void. Subject to the preceding sentence, this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.
 


Section 8.14 Waiver of Jury Trial. EACH OF THE PURCHASER AND THE SELLER HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE ACTIONS OF THE PURCHASER OR THE SELLER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.
 


Section 8.15 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.


[Remainder of page intentionally left blank]


13

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


                                                    THE PURCHASER:


                                                      LABORATORIOS DEL DR.
ESTEVE, S.A.


                                                      By: /s/ José M. Rafols
Ferrer
                                                     José M. Rafols Ferrer
                                                     Financial Director
 
                                                     THE SELLER:



                                                     DISCOVERY LABORATORIES,
INC.


                                                     By: /s/ Robert J. Capetola
                                                     Dr. Robert J. Capetola,
Ph.D.
                                                     President and Chief
Executive Officer


 
[Signature page to Stock Purchase Agreement]
 
 
14

--------------------------------------------------------------------------------

